Exhibit 10.4
FIRST AMENDMENT TO
ADMINISTRATIVE AND OPERATING SERVICES AGREEMENT
     This First Amendment to Administrative and Operating Services Agreement
(“First Amendment”) is entered into between Copano/Operations, Inc., a Texas
corporation (“Copano Operations”) and CPNO Services, L.P. (“CPNO Services”), a
Texas limited partnership. Capitalized terms used in this First Amendment that
are not otherwise defined herein shall have the meanings set forth in the
Services Agreement (as defined herein).
RECITALS
     WHEREAS, Copano Operations and CPNO Services have entered into an
Administrative and Operating Services Agreement effective January 1, 2010 (the
“Services Agreement”) pursuant to which CPNO Services and Copano Operations
provide certain goods and services to each other; and
     WHEREAS, the initial term of the Services Agreement extends through
December 31, 2010 and, thereafter, is automatically extended for successive
one-year terms unless terminated by either Copano Operations or CPNO Services
upon at least 60 days’ written notice prior to the commencement of any such
renewal term;
     WHEREAS, the parties have determined that it is in their mutual interest to
amend the Services Agreement to provide for its termination by either party at
any time upon 60 days’ notice;
     NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Copano
Operations and CPNO Services hereby agree as follows:
AGREEMENT
SECTION 1. Amendments to Services Agreement.

(i)   Section 2 is hereby deleted in its entirety and the succeeding sections of
the Services Agreement are renumbered accordingly.   (ii)   Section 10 is
amended in its entirety to read as follows:       “9. Termination. This
Agreement shall terminate (i) upon 60 days’ prior written notice by either CPNO
Services or Copano Operations or (ii) upon 30 days’ prior written notice by CPNO
Services in the event of a “change in control” of Copano Operations. For
purposes hereof, “change of control” shall mean a change in the power or
authority to direct or cause the direction of the management and policies of
Copano Operations whether through ownership of voting securities, by contract or
otherwise. Upon termination of this Agreement, except as a result of CPNO
Services’ breach thereof, Copano Operations shall remain liable with respect to
all continuing contractual obligations and liabilities properly incurred by CPNO
Services on behalf of and with the approval of Copano Operations (the

 



--------------------------------------------------------------------------------



 



    “Existing Obligations”). If any of such Existing Obligations are not
assignable to Copano Operations, then such Existing Obligations may be
terminated by CPNO Services as of the termination date of this Agreement. Copano
Operations shall indemnify CPNO Services for any penalties or expense incurred
by CPNO Services as a result of the early termination of any Existing
Obligations.”

     SECTION 2. Services Agreement to Remain in Full Force and Effect. The
Services Agreement, as amended hereby, shall remain in full force and effect.
     SECTION 3. Further Assurances. The parties will execute such additional
documents and instruments, and take such further actions, as are necessary or
appropriate to give effect to the terms of this First Amendment.
     SECTION 4. Applicable Law. This First Amendment shall be governed by and
construed in accordance with laws in the State of Texas, without regard to the
principles of conflicts of law.
     SECTION 5. Execution. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed in original but all of which shall
be deemed one instrument.
     IN WITNESS WHEREOF, the parties have executed this First Amendment on
October 26, 2010.

            COPANO/OPERATIONS, INC.
      By:   /s/ Douglas L. Lawing         Douglas L. Lawing        President   
    CPNO SERVICES, L.P.
      By:   CPNO Services GP, L.L.C.         its General Partner               
        /s/ R. Bruce Northcutt       R. Bruce Northcutt      President and Chief
Executive Officer   

 